DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 12, 13, 15-22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 3,876,457, of record).
Adams is directed to a tire cord construction design for tire carcass layers, for example (Column 1, Lines 33-40).  More particularly, an exemplary cord of Adams includes an overall linear density of 2520 denier (2 yarns, each having approximately 1260 denier) (Column 4, Lines 24+).  Adams further teaches that said cord is formed by twisting first and second coated yarns and subsequently heating said cord at 445°F (approximately 229°C) while applying a stretch of 2.0%.  This method is seen to mimic that of the claimed invention and as such, it appears that the claimed residual shrinkage and shrinkage at 180°C would necessarily result.  
In terms of the claimed twist factor, Adams teaches exemplary twist levels of 9.2 tpi (corresponds with approximately 362 tpm) (Column 1, Lines 45+).  This in turn results in a twist factor of approximately 192 and such satisfies the claimed invention.         
As to the twist directions, Adams teaches an exemplary embodiment in which the individual multifilaments are twisted in a Z direction and two multifilament yarns are twisted in an S direction (Column 1, Lines 45+).  It is well recognized that a criticality aspect of tire cords is the creation of a balanced cord and such is accomplished by using opposite twist directions in the individual yarns and the cord.  One of ordinary skill in the art at the time of the invention would have found it obvious to use S or Z twists to form individual yarns and subsequently use an opposite twist direction to form a final cord.
Lastly, the claimed elongation at break and tensile strength appear to result from carrying out the above noted cord manufacturing method.  This is particularly evident in view of the comparative examples and inventive examples detailed by Applicant in Table 1 (all of the examples satisfy the claimed elongation and tensile strength).  It is emphasized that the exemplary cord of Adams (PA 6.6. cord having a total linear density of 2800 dtex (corresponds with 2520 denier) and a twist factor of approximately 192, wherein small stretching is applied during pretreatment) is extremely similar to that of the claimed invention, further suggesting that the claimed properties would be present in the tire cord of Adams.           
Regarding claims 15 and 16, a fair reading of Adams does not limit the number of yarns and linear density for individual yarns.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a wide variety of linear densities (for individual yarns) in the cord of Adams, including those required by the claimed invention, absent a conclusive showing of unexpected results.
With respect to claims 17-22, the claimed properties appear to necessarily result when carrying out the cord manufacturing process taught by Adams.
Regarding claim 25, a fair reading of Adams does not suggest the exclusive use of 9.2 tpi.  It is well recognized that twist values are conventionally disclosed as a range of values and values of 9.6 tpi, for example, would result in the claimed twist factor.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a wide variety of similar twisting values (as compared to the exemplary twisting value) and such result in twist factors in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed twist factor.  
As to claim 27, the language “agricultural tire” fails to structurally distinguish the claimed tire from that taught by Adams.
Regarding claim 28, the general disclosure of a carcass component would have suggested at least one carcass ply (sufficient specificity in regards to type of carcass given that there are only 2 arrangements- radial or bias).
5.	Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and further in view of Taniguchi (US 5,283,281, of record).
	As detailed above, the aramid cord of Adams is dipped into an RFL bath and subsequently dried and cured or heat set at a temperature of approximately 200°C (Column 2, Lines 20+).  In such an instance, the temperature conditions during drying are not expressly disclosed.  In any event, the claimed drying temperature is consistent with that which is conventionally used in the manufacture of tire cords, as shown for example by Taniguchi (Column 5, Lines 32+).  In such an instance, Taniguchi states that known adhesive agents, such as RFL, are applied to tire cords and subsequently dried at temperatures between 100°C and 160°C and heat treated or cured at temperatures between 160°C and 240°C.  One of ordinary skill in the art at the time of the invention would have found it obvious to carry out the drying of Adams at temperatures in accordance to the claimed invention as such temperatures are consistent with those that are conventionally used when applying RFL to tire cords.
Regarding claims 30 and 31, it is well recognized that carcass plies are formed by embedding reinforcing cords in a coating rubber or topping rubber and furthermore, all the tire components are cured to form a completed or final tire construction (after being arranged or layered with respect to one another).  
Response to Arguments
6.	Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Office is not able to determine the actual twist factor that the Adams cord yields as evidenced by the statement that “this in turn results in a twist factor of approximately and such satisfies the claimed invention”.  In this instance, the actual value of the calculated twist factor was erroneously left out on Page 2 of the rejection.  However, Page 3 of the rejection (2nd Paragraph) correctly included the calculated twist factor as being 192 and in accordance to the claimed invention.
	Additionally, Adams includes a single exemplary twisting value of 9.2 twist per inch or approximately 362 tpm.  It is agreed that such a value is disclosed in terms of a cord in Example 1.  However, when forming the cord of Example 3, one of ordinary skill in the art at the time of the invention would be forced to select a twisting value for the multi-ply cord.  It is emphasized that the sole exemplary twisting value in Adams is 9.2 tpi and at a minimum, one of ordinary skill in the art at the time of the invention would have been amply motivated to use such a twisting value to form the cord of Example 2.  It is emphasized that the cord in Example 2 necessarily has a twisting value and it is well recognized that twisting values are not limited to a single cord construction.  Again, a fair reading of Adams suggests that the disclosed twisting value would have been applicable to all of the disclosed cord constructions.
	Applicant further states that it was surprisingly found that a specific residual shrinkage and shrinkage at 180 degrees Celsius can be produced with twist factors in accordance to the claimed invention.  Additionally, Applicant contends that the desired shrinkage properties can be achieved, for example, by decreasing the total extension in pretreatment from 7% to 1.2%.  As detailed above, the cord in Example 3 (2520 denier corresponds with 2800 dtex or 1400/2) of Adams has a twist factor of 192 in accordance to the claimed invention.  Adams further teaches that such a cord, which is nylon,6-6, is manufactured using a total extension in pretreatment of 2.0%.  All of these factors appear to be consistent with the manner in which the claimed shrinkage properties are achieved (see Tables 1 and 2).  As such, it reasons that the claimed shrinkage properties would be present in the cord of Adams (when using the sole twisting value taught by Adams).           
	Lastly, the results in Tables 1 and 2 appear to be inconsistent with one another. In Table 1, Experiment E1 has the highest value in the disc fatigue test.  In Table 2, on the other hand, only the experiments having the same pretreatment values appear to be simply reproduced.  However, a disc fatigue test value was not measured for Experiment E1 and additionally, Experiment E2 has a significantly smaller disc fatigue test value as compared to Experiments E3 and E4 (which had the same or smaller test values in Table 1).  As such, Tables 1 and 2 do not provide a conclusive showing of unexpected results for the claimed cord construction (appears that different disk fatigue tests might result in different values).
Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 5, 2022